Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-12, drawn to a vehicle control system which includes a controller for detecting a change in communication quality between a first vehicle and one or more of a second vehicle or a monitoring device in a vehicle system, and then restrict movement of one or more vehicles, generating a transitional plan to reduce a speed of the one or more vehicles, classified in B60K 31/0058.
II.  Claims 13-18, drawn to a vehicle control system which includes a controller for determine a communication loss between a first vehicle and one or more of a second vehicle or a monitoring device in a vehicle system, and then restrict movement of one or more vehicles, generating a transitional plan, determining re-establishment of communication and to obtain or generate a return plan, classified in G05D 1/0022.
III. 	Claims 19-21, drawn to a vehicle control system which includes a controller for determining a decrease in communication quality between a first vehicle and one or more of a second vehicle or a monitoring device in a vehicle system, and then restrict movement of one or more vehicles, generating a transitional plan, determining to an increase in the communication quality and generating a return plan, classified in H04w 52/265.

The inventions are distinct, each from the other because the inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects (MPEP § 806.04, MPEP § 808.01).  In the instant case the different inventions.  Group I describes a vehicle control system which includes a controller for detecting a change in communication quality between a first vehicle and one or more of a second vehicle or a monitoring device in a vehicle system, and then restrict movement of one or more vehicles and selectively change the movement of the one or more of the first vehicle or the second vehicle via the transitional plan to reduce a speed of the one or more of the first vehicle or the second vehicle; while Group II describes a vehicle control system which includes a controller for determine a communication loss between a first vehicle and one or more of a second vehicle or a monitoring device in a vehicle system, and determining re-establishment of communication between the first vehicle and the one or more monitoring device or the second vehicle to obtain or generate a return plan that is designates different operational settings of the one or more of the first or the second vehicle; and Group III describes a vehicle control system which includes a controller for determining a decrease in communication quality between a first vehicle and one or more of a second vehicle or a monitoring device in a vehicle system, and determining to an increase in the communication quality above the threshold quality and obtain or generate a return plan.
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, restriction for examination purposes as indicated is proper.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventor is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN QUANG NGUYEN whose telephone number is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Peter Nolan, can be reached at 570-270-7016 or you can reach supervisor Thomas Black at 571-272-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



									

								
February 24, 2021
/TAN Q NGUYEN/Primary Examiner, Art Unit 3661